Citation Nr: 1454992	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-43 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for benign prostate hyperplasia with prostatitis.    

2.  Entitlement to service connection for a mental disorder, to include depression and anxiety, claimed as secondary to benign prostate hyperplasia with prostatitis.  

3.  Entitlement to service connection for loss of use of a creative organ, claimed as secondary to benign prostate hyperplasia with prostatitis.  

4.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on inactive duty training from June 1965 to June 1968 and active duty from June 1968 to December 1969.

These matters come before to the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the January 2009 decision, the RO continued a 40 percent rating for benign prostate hyperplasia with prostatitis.  In the October 2009 decision, the RO denied service connection for a mental disorder, to include depression and anxiety, loss of use of a creative organ, and a low back condition.  


FINDINGS OF FACT

1.  The Veteran failed to report for 2009 and 2014 scheduled genitourinary examinations to evaluate the severity of his service-connected prostate condition.

2.  There has been no demonstration by the evidence of record that the Veteran suffers from a mental disorder, to include anxiety and depression, that is proximately due to or the result of a service-connected disability.  

3.  There has been no demonstration by the evidence of record that the Veteran suffers from loss of use of a creative organ that is proximately due to or the result of a service-connected disability.
  
4.  In an unappealed May 2007 decision, the RO denied service connection for a low back condition.  

5.  The evidence received since the May 2007 decision is cumulative or redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of service connection for a low back disability and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for benign prostate hyperplasia with prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.115b, DC 7527 (2014).

2.  The criteria for service connection for a mental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

3.  The criteria for service connection for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014). 

4.  The May 2007 rating decision, in which the RO disallowed service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

5.  The criteria for reopening a claim of entitlement to service connection for a lower back pain have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in July 2008, April 2009, and May 2009.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration.  VA also afforded the Veteran relevant examinations and opinions in January 2007 and December 2008.  

VA scheduled the Veteran for genitourinary, spine, and mental disorder examinations in September 2009.  The Veteran failed to appear at the spine and genitourinary examinations, and it is clear from the examiner's description of the Veteran's behavior that he willfully failed to cooperate during the mental disorder examination.  A claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The Veteran also failed to appear at additional examinations scheduled in May 2014 to address the issues on appeal in the instant document.  Consideration of his service connection claims will thereby be based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2014).  Additionally, 38 C.F.R. § 3.655(b) requires that when a claimant fails to report for an examination in the context of a claim for increase, and good cause is not shown for that failure, VA must deny the claim.  Based on these facts, the Board finds that VA discharged its duty to assist the Veteran in this regard by providing two examination opportunities.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Veteran is currently in receipt of a 40 percent disability rating for benign prostate hyperplasia under 38 C.F.R. § 4.115b, DC 7527.  Under this diagnostic code, which the Board agrees is the most applicable, residuals are to be rated under voiding dysfunction or renal dysfunction, whichever is predominant.  

As an initial matter, the Board concludes that voiding dysfunction is the predominant symptom and considers this issue accordingly.  The predominant symptoms noted by the Veteran and his evaluating physicians are related voiding dysfunction such as incontinence and urinary frequency.

Under the criteria applicable to voiding dysfunctions, a 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2014).  This is the highest rating applicable to the issue on appeal.  

Thus, in order to warrant a rating in excess of 40 percent for benign prostate hyperplasia based on voiding dysfunction, the evidence must show that he has continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

The Veteran was scheduled to undergo new VA genitourinary examinations in September 2009 and May 2014, but he failed to appear.  He has not provided any good cause for his failure to participate in either of these examinations. As such the Veteran's claim of entitlement to a rating greater than 40 percent for his benign prostate hyperplasia based on voiding dysfunction is denied.  See 38 C.F.R. § 3.655(b) (2014) (if a claimant fails to report for a scheduled examination without good cause his or her claim for increased benefits will be denied) .  

Hence, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's benign prostate hyperplasia with prostatitis.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


	(CONTINUED ON NEXT PAGE)


Mental Disorder, to Include Anxiety and Depression

In a May 2009 statement, the Veteran indicated he wished to be considered for service connection for "depression/anxiety" as a secondary condition to his service-connected benign prostate hyperplasia.  This association was first noted in a December 2008 VA examination when the examiner diagnosed the Veteran with "marked anxiety" as a result of his demeanor during the examination.  A showing that a mental disorder, to include anxiety or depression, is proximately due to or the result of benign prostate hyperplasia, would entitle the Veteran to service connection.  

Subsequent to his claim, the Veteran was scheduled for a September 2009 mental disorder examination.  The examiner recorded that the Veteran reported to his exam but "left the office abruptly in frustration, announcing that [the] appointment was 'terminated.'"  Significantly, the Veteran "denied having any anxiety or depression that he was aware of, related to the prostate issue.  He reported he did not have any mental problems for which he needed to be examined."  VA scheduled another examination in May 2014 to address the instant issue.  However, the Veteran failed to report to the examination, and he did not show good cause for his failure to report. 

It is clear from the September 2009 examiner's description of the Veteran's behavior that he willfully failed to cooperate during his VA examination.  A claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The September 2009 examination of record was scheduled to discern whether the Veteran had a mental disorder, among other things.  However, the Veteran discussed his claim for service connection for a lower back disability solely.  When the examiner identified herself as a clinical psychologist, the Veteran indicated that he was not aware of the reason of the visit and subsequently left.  Because the Veteran failed to cooperate with his 2009 psychiatric examination, and failed to appear for his May 2014 examination without good cause, with regard to his claim of entitlement to service connection for a mental disorder, the evaluation of the claim will be limited to the evidence of record.  38 C.F.R. § 3.655(a), (b) (2014).   

The only evidence of record regarding the Veteran's claim for benefits for a psychiatric condition comes from his December 2008 VA examination, where the examiner noted anxiety.  However, the examiner did not relate the anxiety to the Veteran's benign prostate hyperplasia.  Since the Veteran failed to appear at his September 2009 and May 2014 VA examinations, there is no competent evidence that shows that the Veteran suffers from a mental disorder that is proximately due to or the result of benign prostate hyperplasia.  

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's anxiety and his service-connected prostate condition, and in fact, the Veteran denied any such relationship at the 2009 psychiatric examination.  In any case, on this point, there is no evidence that the Veteran has expertise or training to determine the cause of his current anxiety.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999).  

In the present case, the question of whether the Veteran's anxiety is related to his prostate condition or some other cause, is a complex issue. Diagnosing and determining the etiology of a psychiatric condition goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as behavior.  Thus, although the Veteran may sincerely believe that his current disability is related to his service-connected prostate disability, the issue of whether the Veteran has a mental health condition as a result of his prostate condition falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of anxiety or depression.  However, based on the complexity of the medical question, the Board finds that the Veteran is not competent to provide a specific diagnosis of a mental health disorder or establish the etiology of any mental health condition.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, the Board concludes that the preponderance of the evidence is against a grant of VA benefits for disability due to a mental disorder, and the Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

Loss of Use of a Creative Organ

In a May 2009 statement, the Veteran indicated he wished to be considered for service connection for "sexual dysfunction" as a secondary condition to his service-connected benign prostate hyperplasia.  The Board denies the Veteran's appeal as to this issue because the evidence does not show that he suffers from a disability that is proximately due or the result of benign prostate hyperplasia.  

There is no medical evidence of record that documents a current erectile dysfunction disability.  In a December 2008 examination, the examiner noted that the Veteran did not have any complaints of erectile dysfunction.  VA treatment records do not mention any complaints of erectile dysfunction.  The Board is not aware of any medical evidence of record that indicates erectile dysfunction or attributes it to the Veteran's benign prostate hyperplasia.  

However, the Board, while noting that there is no medical evidence documenting loss of use of a creative organ, denies service connection because of the lack of a showing of a nexus between any potential erectile dysfunction and the Veteran's benign prostate hyperplasia.  In his May 2009 claim, the Veteran indicated that he currently has erectile dysfunction and that it was caused by his benign prostate hyperplasia.  The latter assertion is a nexus statement.  The Board concludes that the Veteran's nexus opinion regarding any loss of use of a creative organ is not competent evidence.  

In the present case, the question of whether the Veteran's asserted erectile dysfunction is related to his prostate condition or some other cause, is a complex issue. Diagnosing and determining the etiology of erectile dysfunction goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies.  Erectile dysfunction can have many causes, and to the extent that the Veteran may be suffering from such, he is not competent to ascertain the cause. Thus, although the Veteran may sincerely believe that his current disability is related to his prostate condition, the issue of whether the Veteran has erectile dysfunction as a result of his prostate condition falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of erectile dysfunction.  However, based on the complexity of the medical question, the Board finds that the Veteran is not competent to establish the etiology of such a condition.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Therefore, since there is no competent evidence of record that establishes a nexus between erectile dysfunction and the Veteran's service-connected benign prostate hyperplasia, the Board concludes that the preponderance of the evidence is against the claim for VA benefits for loss of use of a creative organ.  The Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

New and Material Evidence for Service Connection Claim for Lower a Back Condition

The current claim of entitlement to service connection for low back disability was received by the RO in January 2009.  VA previously denied the Veteran's claim for service connection for a low back disability claim in May 2007.  That same month, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).  

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with the May 2007 denial of service connection for a low back disability was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding his low back disability within the year following the 2007 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent May 2007 decision from becoming final. VA received no communication from the Veteran regarding the May 2007 decision regarding this issue of service connection for a low back disability within the year of the mailing of notice of the decision.  Therefore, the decision became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

The Veteran's claim for service connection for a lower back disability was denied in May 2007 because the evidence did not show that his pre-existing lower back disability underwent an increase in severity during service.  Specifically, a June 1968 Report of Medical History contains the physician's note that the Veteran had suffered recurrent lower back pain since 1964.  But no subsequent records in the Veteran's service treatment records showed that the underlying disability underwent an increase in severity.   

Therefore, the unestablished fact necessary to substantiate a claim of entitlement to service connection for a lower back disability is a showing that the Veteran's pre-existing back disability underwent an increase in severity during service.  

Evidence added to the record following the RO's May 2007 decision is either redundant or cumulative of evidence already of record or, if it is new, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a lower back disability.  In particular, the Veteran has submitted an April 1969 note from his service treatment records that documents dorsal back pain in the "T-8 area - radiating thru to the sternum; x 2 days - rapid onset when getting up from sitting - no other symptoms."  This note was of record during the initial adjudication of the Veteran's claim for service connection for his lower back.  Consequently, this evidence is redundant or cumulative of evidence already of record at the time of the May 2007 rating decision.

The Veteran's claims file also contains SSA treatment records that were received by the RO after May 2007.  These records show treatment of the Veteran's lower back disability during 1999 and 2000, and they do not offer any probative evidence showing that his current back disability was aggravated during service.  Indeed, the records document the Veteran reporting that his back disability had onset in 1989, twenty years after separation from his military service.  

These records, while new, are not material in that they do not offer any probative evidence showing that his current back disability underwent an increase in severity during service.  Moreover, they are redundant as to the question of whether the Veteran has a current back condition, as that was already established prior to the initial denial in May 2007. 

As there has been no new and material evidence added to the record since the May 2007 decision, the Board concludes that the claim of entitlement to service connection for a low back condition may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to a disability rating in excess of 40 percent for benign prostate hyperplasia with prostatitis is denied.

Entitlement to service connection for a mental disorder, to include as depression or anxiety, is denied

Entitlement to service connection for loss of use of a creative organ is denied.

New and material evidence not having been added to the record, the claim of entitlement to service connection for a low back disability is not reopened; the appeal is denied.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


